DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1, and similarly independent claims 10, and 17, recite receiving a service request comprising a machine learning model created for a user; conducting an analysis of the machine learning model in accordance with the service request, compiling, for the user, results of the analysis of the machine learning model in accordance with the service request, 

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
The limitations of conducting an analysis and compiling for the user results of the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, memory having instructions, user system, model understanding as a service system, and computer-readable storage medium, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the processor, memory, user system, model understanding as a service system, and computer-readable storage medium language, conducting an analysis and compiling results of the analysis in the context of these claims encompasses a person manually conducting an analysis and compiling results of the analysis.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  Independent claim 1, and similarly independent claims 10, and 17, recite receiving a service request, creating a service response, and providing the service response.  These limitations are insignificant extra solution activity of data gathering and outputting.  These 
Claim 1 recites a processor, memory, a user system, claim 10 recites a model understanding as-a-service system, a user system, and claim 17 recites a computer-readable storage medium having computer-executable instructions, and a user system.  The processor, memory, user system, model understanding as-a-service system and computer-readable storage medium, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a service request, creating a service response, and providing the service response are insignificant extra-solution activity, which would not amount to significantly more than the judicial exception.  The processor, memory, user system, model understanding as-a-service system and computer-readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Dependent claims 2, 11, and 18 recite conducting the analysis comprises determining the feature of bias within the machine learning model. The limitation of conducting the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, nothing in the claim elements preclude the steps from practically being performed in the mind. The limitation of conducting the analysis falls within the “Mental Processes” grouping of abstract ideas

Dependent claims 2-9, 12-16, and 18-20 recite characteristics the service request and the service response. These limitations are insignificant extra solution activity of data gathering and outputting.  These limitations are not indicative of integration into a practical application because they are adding insignificant extra-solution activity to the judicial exception.  These limitations are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity.

Claims 17-20 are rejected under 35 U.S.C. §101 because claims 17-20 are directed toward non-statutory subject matter. Claims 17-20 recite, “computer-readable storage medium.” However, Applicant’s specification does not explicitly define “computer-readable storage medium.” Therefore, the broadest reasonable interpretation of “computer readable storage medium” in claims 17-20 encompass non-statutory transmission media. Accordingly, the “computer-readable storage medium” as recited in claims 17-20 is not limited to that which falls within a statutory category of invention because the specification fails to limit “computer-readable storage medium” to embodiments which fall within a statutory category. To overcome 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Silberman et al. (US 2017/0330058 hereinafter Silberman) in view of Merrill et al. (US 2019/0043070, hereinafter Merrill, Merrill claims priority from US Provisional Application No. 62/540,419 filed on August 2, 2017.)
 
As per claim 1, Silberman teaches: a model understanding as-a-service system (Silberman, Fig. 4 and Paragraph [0027], lines 1-4) comprising: 
a processor (Silberman, Fig. 12 and Paragraph [0105] discloses a processor 
1202); and 
 memory having instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising (Silberman, Fig. 12 and Paragraphs [0105]-[0106] discloses a memory 1202 to store instructions to be executed by a processor 1202) comprising 
conducting an analysis of the machine learning model in accordance with the service request (Silberman, paragraphs [0023]-[0025] disclose a bias monitoring model to detect a bias in the production model),
compiling, for the user, results of the analysis of the machine learning model in accordance with the service request (Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model and discloses updating or replacing the bias monitoring model, which teaches compiling, for the user, the results of the analysis).
Silberman does not explicitly teach: receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system; creating a service response comprising the results of the analysis; and providing the service response to the user system.  
Merrill teaches:
 receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system (Merrill, FIG. 1A. FIG. 1B, and Paragraphs [0047]-[0053] and [0175]-[0176] (Paragraphs [0039] – [0045]  and [00116]-[00117] of US Provisional Application 62/540,419) discloses an evaluated modeling system 110, an operator device 171, and a data scientist device 172, which the Examiner is interpreting as a user system, to provide the model evaluation system 120 with the model so that the  model evaluation system can perform an evaluation of the model);
creating a service response comprising the results of the analysis (Merrill, Paragraph [0176] ([00117] of US Provisional Application 62/540,419) discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit); and 
providing the service response to the user system (Merrill, Paragraph [0176] ([00117] of US Provisional Application 62/540,419)) discloses transmitting a report to an operator device 171 used to evaluate the model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the model evaluation of Merrill into Silberman’s bias monitoring system to increase flexibility of receiving models for evaluation and to provide reports to a user (paragraphs [0051]  and [0176] of Merrill).  

As per claim 2, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 1, wherein:
the service request instructs the model understanding as-a-service system to determine a feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold);
conducting the analysis of the machine learning model in accordance with the service request comprises determining the feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold); and
(Merrill, Paragraph [0176] discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit; Merrill does not explicitly teach an identification of the feature bias; However, Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model, and updating or replacing the bias monitoring model in response to detection of a bias or potential bias).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the creation of a service response of Merrill including the creation of a report into Silberman’s bias monitoring system so that Silberman creates a report of the updated or replaced models due to bias or potential bias (paragraphs [0051] and [0176] of Merrill).

As per claim 3, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 1, wherein the service request further comprises a data set to be used during the analysis (Silberman, Fig 4. and Paragraph [0046] disclose one or more data sets to be analyzed).    
          
As per claim 4, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 1, wherein the service request instructs the model understanding as-a-service system to create a simulated data set to be used during the analysis (Merrill, paragraphs [0073],  [0087], [0120], and [0222] ((Paragraphs [0077], [0069], [0080], and  [0163] of US Provisional Application 62/540,419) discloses a modified input generator using simulated annealing to produce modified input values).

As per claim 5, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 1, wherein the service request instructs the model understanding as-a-service system to consider a compliance policy for the analysis (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy). 

As per claim 6, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 5,  wherein the compliance policy comprises a user-imposed compliance policy, a government-imposed compliance policy, or a third party-imposed compliance policy (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy).

As per claim 7, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 1, wherein the service request comprises a scope for the service response (Silberman, Paragraphs [0070] and  [0089] disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, and discloses flagging the bias and providing a reason for the bias (see paragraph [0089]). 

As per claim 8, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 7, wherein the scope comprises a root cause analysis for the feature bias  (Silberman, Paragraphs [0070] and  [0089] disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, and discloses flagging the bias and providing a reason for the bias (see paragraph [0089]).

As per claim 9, the combination of Silberman and Merrill teaches: the model understanding as-a-service system of claim 7, wherein the scope comprises a description of the feature bias (Silberman, Paragraphs [0070] and  [0089] disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, and discloses flagging the bias and providing a reason for the bias (see paragraph [0089]). 

As per claim 10, Silberman teaches: a model understanding as-a-service system (Silberman, Fig. 4 and Paragraph [0027], lines 1-4) and a method comprising:
conducting, by the model understanding as-a-service system, an analysis of the machine learning model in accordance with the service request (Silberman, paragraphs [0023]-[0025] disclose a bias monitoring model to detect a bias in the production model);
compiling, by the model understanding as-a-service system, for the user, results of the analysis of the machine learning model in accordance with the service request (Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model and discloses updating or replacing the bias monitoring model, which teaches compiling, for the user, the results of the analysis).
Silberman does not explicitly teach:  receiving, by a model understanding as-a-service system, from a user system, a service request comprising a machine learning model created for a user associated with the user system; creating, by the model understanding as-a-service system, a service response comprising the results of the analysis; and providing, by the model understanding as-a-service system, the service response to the user system.
Merrill teaches: receiving, by a model understanding as-a-service system, from a user system, a service request comprising a machine learning model created for a user associated with the user system (Merrill, FIG. 1A. FIG. 1B, and Paragraphs [0047]-[0053] and [0175]-[0176] (Paragraphs [0039] – [0045]  and [00116]-[00117] of US Provisional Application 62/540,419) discloses an evaluated modeling system 110, an operator device 171, and a data scientist device 172, which the Examiner is interpreting as a user system, to provide the model evaluation system 120 with the model so that the  model evaluation system can perform an evaluation of the model); 
creating, by the model understanding as-a-service system, a service response comprising the results of the analysis (Merrill, Paragraph [0176] discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit); and 
Merrill, Paragraph [0176] discloses transmitting a report to an operator device 171 used to evaluate the model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the model evaluation of Merrill into Silberman’s bias monitoring system to increase flexibility of receiving models for evaluation and to provide reports to a user (paragraphs [0051]  and [0176] of Merrill).

As per claim 11, the combination of Silberman and Merrill teaches: the method of claim 10, wherein:
the service request instructs the model understanding as-a-service system to determine a feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold);
conducting, by the model understanding as-a-service system, the analysis of the machine learning model in accordance with the service request comprises determining the feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold); and
creating, by the model understanding as-a-service system, the service response comprising the results of the analysis comprises creating the service response comprising an (Merrill, Paragraph [0176] discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit; Merrill does not explicitly teach an identification of the feature bias; However, Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model, and updating or replacing the bias monitoring model in response to detection of a bias or potential bias).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the creation of a service response of Merrill including the creation of a report into Silberman’s bias monitoring system so that Silberman creates a report of the updated or replaced models due to bias or potential bias (paragraphs [0051] and [0176] of Merrill).

As per claim 12, the combination of Silberman and Merrill teaches: the method of claim 10, wherein the service request further comprises a data set to be used during the analysis (Silberman, Fig 4. and Paragraph [0046] disclose one or more data sets to be analyzed).

As per claim 13, the combination of Silberman and Merrill teaches: the method of claim 10, wherein the service request instructs the model understanding as-a-service system to create a simulated data set to be used during the analysis  (Merrill, paragraphs [0073],  [0087], [0120], and [0222] ((Paragraphs [0077], [0069], [0080], and  [0163] of US Provisional Application 62/540,419) discloses a modified input generator using simulated annealing to produce modified input values)
As per claim 14, the combination of Silberman and Merrill teaches: the method of claim 10, wherein the service request instructs the model understanding as-a-service system to consider a compliance policy for the analysis (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy).

As per claim 15, the combination of Silberman and Merrill teaches: the method of claim 14, wherein the compliance policy comprises a user-imposed compliance policy, a government-imposed compliance policy, or a third party-imposed compliance policy (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy).

As per claim 16, the combination of Silberman and Merrill teaches:  the method of claim 10, wherein the service request comprises a scope for the service response (Silberman, Paragraphs [0070] and  [0089] disclose a bias monitoring model identifying bias by determining that a production model is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold, and discloses flagging the bias and providing a reason for the bias (see paragraph [0089]).

As per claim 17, Silberman teaches: a computer-readable storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations (Silberman, Fig. 12 and Paragraphs [0105]-[0106] discloses a memory 1202 to store instructions to be executed by a processor 1202) comprising:
(Silberman, paragraphs [0023]-[0025] disclose a bias monitoring model to detect a bias in the production model);
compiling, for the user, results of the analysis of the machine learning model in accordance with the service request (Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model and discloses updating or replacing the bias monitoring model, which teaches compiling, for the user, the results of the analysis).
Silberman does not explicitly disclose:  receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system; creating a service response comprising the results of the analysis; and providing the service response to the user system.
Merrill teaches:
receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system (Merrill, FIG. 1A. FIG. 1B, and Paragraphs [0047]-[0053] and [0175]-[0176] (Paragraphs [0039] – [0045]  and [00116]-[00117] of US Provisional Application 62/540,419) discloses an evaluated modeling system 110, an operator device 171, and a data scientist device 172, which the Examiner is interpreting as a user system, to provide the model evaluation system 120 with the model so that the  model evaluation system can perform an evaluation of the model);
creating a service response comprising the results of the analysis (Merrill, Paragraph [0176] ([00117] of US Provisional Application 62/540,419) discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit); and
providing the service response to the user system (Merrill, Paragraph [0176] ([00117] of US Provisional Application 62/540,419) discloses transmitting a report to an operator device 171 used to evaluate the model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the model evaluation of Merrill into Silberman’s bias monitoring system to increase flexibility of receiving models for evaluation and to provide reports to a user (paragraphs [0051]  and [0176] of Merrill).

As per claim 18, the combination of Silberman and Merrill teaches:  the computer-readable storage medium of claim 17, wherein:
the service request instructs a model understanding as-a-service system to determine a feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold);
conducting the analysis of the machine learning model in accordance with the service request comprises determining the feature bias within the machine learning model (Silberman, Paragraphs [0079]-[0089] disclose a bias monitoring model identifying bias by determining that a production models is giving a weight to certain categories that deviates from the mean or median of features by more than a predetermined threshold); and
(Merrill, Paragraph [0176] discloses automatically refitting models and automated execution of the model evaluation system 120, and the results of which are transmitted to an operation device 171 in the form of a report used to evaluate model refit; Merrill does not explicitly teach an identification of the feature bias; However, Silberman, Paragraphs [0079]-[0089] discloses updating the training data for the production model, and updating or replacing the bias monitoring model in response to detection of a bias or potential bias).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the creation of a service response of Merrill including the creation of a report into Silberman’s bias monitoring system so that Silberman creates a report of the updated or replaced models due to bias or potential bias (paragraphs [0051] and [0176] of Merrill).

As per claim 19, the combination of Silberman and Merrill teaches: the computer-readable storage medium of claim 17, wherein the service request further comprises a data set to be used during the analysis or instructions to instruct the model understanding as-a-service system to create a simulated data set to be used during the analysis (Silberman, Fig 4. and Paragraph [0046] disclose one or more data sets to be analyzed; However, Silberman does not expressly teach creating a simulated data set; However, Merrill, paragraphs [0073],  [0087], [0120], and [0222] ((Paragraphs [0077], [0069], [0080], and  [0163] of US Provisional Application 62/540,419) discloses a modified input generator using simulated annealing to produce modified input values)
As per claim 20, the combination of Silberman and Merrill teaches: the computer-readable storage medium of claim 17, 
wherein the service request instructs the model understanding as-a-service system to consider a compliance policy for the analysis (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy), and
wherein the compliance policy comprises a user-imposed compliance policy, a government-imposed compliance policy, or a third party-imposed compliance policy (Silberman, Fig. 10, Paragraphs [0027], [0094], [0096], and [0097] disclose applying a policy).

Response to Arguments
Rejection of claims under §101: 
Applicant argued that a human cannot, mentally or with pen and paper, perform the operations of “receiving, from a user system, a service request comprising a machine learning model created for a user associated with the user system, conducting an analysis of the machine learning model in accordance with the service request, compiling, for the user, results of the analysis of the machine learning model in accordance with the service request, creating a service response comprising the results of the analysis, and providing the service response to the user system.” Applicant argued the present application specifically addresses an inherent problem with using humans to evaluate machine learning models, specifically because “feature biases might not be clearly visible to the model creator.”
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. The recited conducting an analysis and compiling results of the analysis falls under mental 

Rejection of claims under §103: 
As per independent claims 1, 10, and 17, Applicant argued that the office action relies on subject matter not disclosed in the provisional application by relying on paragraph [0176] of Merrill and does not reference where the provisional application teaches these concepts.  
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Examiner referenced Paragraphs [0039]-[0045] and [00116]-[00117] of provisional application 62/540,419 as disclosing features of paragraphs [0047]-[0053] and [0175]-[0176] of Merrill.  The disclosure of paragraph [0176] of Merrill is found in paragraph [00117] of the provisional application. 
As per independent claims 1, 10, and 17, Applicant further argued that in Merrill, the results transmitted in the form of a report are used to evaluate a model refit, not results of an analysis of a machine learning model.
Examiner respectfully disagrees. Merrill discloses modifying model and evaluating the modified model (see at least [0203]-[0205] of Merrill ([00144]-[00147] of provisional application)).  Refitting model is modifying a model based on different data, and evaluate a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aberg et al. (US 10,970,183) is cited to teach evaluating model performance.
Bowers et al. (US 2016/0300156) is cited to teach evaluation of models are typically the manual burdens of one or more developers or analysts.

THIS ACTION IS MADE FINAL Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121